EXHIBIT 10.7 VivoPower International Services Limited and Philip Comberg SERVICE AGREEMENT Herbert Smith FreehillsLLP TABLE OF CONTENTS Clause Headings Page 1. INTERPRETATION 3 2. REPRESENTATIONSANDWARRANTIES 5 3. APPOINTMENTANDTERM 6 4. DUTIESANDPOWERS 6 5. SALARY 8 6. PENSION ANDINSURANCE BENEFITS 8 7. DIRECTORS' ANDOFFICERS'INSURANCE 9 8. EXPENSES, GRATUITIES ANDDEDUCTIONS 10 9. HOLIDAYS 10 SICKNESS ANDINJURY 11 INTERESTS INOTHERBUSINESSES 12 SHAREDEALINGS 12 INTELLECTUAL PROPERTY 12 CONFIDENTIALITY 14 PROTECTION OF INTERESTS OFCOMPANYETC 14 INTERIMAPPOINTMENT 19 TERMINATION 19 GARDENLEAVE 22 AMALGAMATIONANDRECONSTRUCTION 23 DISCIPLINE ANDGRIEVANCES 24 ADDITIONAL PARTICULARS 24 ENTIRE AGREEMENTANDSEVERABILITY 24 VARIATIONANDWAIVER 25 THIRDPARTYRIGHTS 25 ASSIGNMENT 25 DATAPROTECTION 25 REFERENCES 26 TELEPHONE AND COMPUTER/E MAIL ANDINTERNETUSE 26 NOTICES 27 GOVERNINGLAW 28 COUNTERPARTS 28 SCHEDULE 1 – KEY PERFORMANCE INDICATORS ("KPI") 30 AGREEMENT made BETWEEN: A. VIVOPOWER INTERNATIONAL SERVICES LIMITED a company incorporated in Channel Islands with registered number 121017 whose registered office is at 3rd Floor 37 Esplanade, St Helier, Jersey, JE2 3QA and which is established in the United Kingdom under UK establishment number BR018560 and whose establishment offices is at 23 Hanover Square, Mayfair, London, England W1S 1JB (the "Company" ); and B. PHILIP COMBERG of Cretzschmarstrasse 21, 60487 Frankfurt (the "Executive" ) IT IS AGREED as follows: 1. INTERPRETATION In this Agreement: "Associate" means a body corporate: (A) which is the PLC Company; (B) which for the time being is a Parent Undertaking of the PLC Company or a Subsidiary of the PLC Company or of such a Parent Undertaking; or (C) in whose Equity Share Capital for the time being an interest of 20 per cent or more is held directly or indirectly (through another body corporate or other bodies corporate or otherwise) by a Parent Undertaking of the PLC Company or by a Subsidiary (including the Company) of such a Parent Undertaking or by a combination of two or more such Parent Undertakings or Subsidiaries; “
